135 Ga. App. 763 (1975)
219 S.E.2d 176
GEORGIA CASUALTY & SURETY COMPANY et al.
v.
BRAWLEY et al.
50951.
Court of Appeals of Georgia.
Argued September 2, 1975.
Decided September 19, 1975.
Swift, Currie, McGhee & Hiers, George C. Reid, James B. Hiers, Jr., for appellants.
Bobby C. Milam, Herman J. Spence, Oliver Harris Doss, Jr., for appellees.
PANNELL, Presiding Judge.
This is an appeal from the judgment of the superior court affirming an award favorable to a claimant in a workmen's compensation case. The deputy director, and the board on review found that the claimant's deceased husband was an employee rather than an independent *764 contractor; and further, that the deceased husband was insured by the employer as an employee, and concluded therefrom that both the employer and the insurer were estopped to deny the deceased husband's status as an employee under the Workmen's Compensation Act. Held:
Whether or not the evidence and the findings of fact were sufficient to support the holding that the deceased husband was an employee, we do not decide; this for the reason that the evidence being sufficient to support the finding that the employer had carried workmen's compensation insurance on the deceased husband and that because thereof the employer and the insurer were estopped to deny he was an employee under the Workmen's Compensation Act, the award was authorized. See Code § 114-607; General Acc. &c. Corp. v. John P. King Mfg. Co., 60 Ga. App. 281 (3 SE2d 841); Georgia Cas. &c. Co. v. Rainwater, 132 Ga. App. 170 (207 SE2d 610); Liberty Mut. Ins. Co. v. Henry, 56 Ga. App. 868 (194 S.E. 430).
Judgment affirmed. Quillian and Clark, JJ., concur.